DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

‘an information output device’ in claim 1
‘a motion detection which detects’ in claim 1
‘a foot landing position detector which detect’ in claim 1
‘a determiner which determines’ in claims 1, 2, 4, 5, 7, 8, 9
‘a support device which supports’ in claim 6
‘an orientation detector which detects’ in claim 7
‘an operation receptor which receives’ in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the feet" in Lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘a determiner which determines….on the basis of motions of a gait…the foot landing position…and dynamics’ but claim 1 never acquires dynamics and thus is unclear where this data comes from.
Claim 2 recites the limitation "the horizontal direction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites ‘a recommended foot landing position’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 2 is meant to refer back to that in claim 1 or not.
Claim 2 recites the limitation "the basis" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites ‘a recommended foot landing position’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 4 is meant to refer back to that in claim 1 or not.
4 recites the limitation "the case" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the feet" in Lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the feet" in Lines 2, 3, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the body" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the basis" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites ‘a recommended foot landing position’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 8 is meant to refer back to that in claim 1 or not.
Claim 8 recites the limitation "the basis" in Lines 2-3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the movement velocity" in Lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the basis" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the feet" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the basis" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites ‘a gait’ twice in the claim making it unclear if both recitations are meant to refer to the same element or not.

Claim 10 recites ‘detected motions’ after previously reciting ‘detecting a motion’ thus making it unclear how there are multiples when only a single motion was detected.
Claim 10 recites the limitation "the detected foot landing position" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the determined recommended foot landing position" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the feet" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the basis" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites ‘a gait’ twice in the claim making it unclear if both recitations are meant to refer to the same element or not.
Claim 11 recites ‘determining….on the basis of detected motions of a gait…the detected foot landing position…and dynamics’ but claim 11 never acquires dynamics and thus is unclear where this data comes from.
Claim 11 recites ‘detected motions’ after previously reciting ‘detecting a motion’ thus making it unclear how there are multiples when only a single motion was detected.
Claim 11 recites the limitation "the detected foot landing position" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the determined recommended foot landing position" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-5 and 7-11 are all within at least one of the four categories (claims 1-9 and 11 being apparatuses and claim 10 being a process).
Regarding Step 2, the independent claims 1, 10, and 11 recite:
-detect(ing) a motion of a user;
-detect(ing) a foot landing position of the user;
-determin(ing) a recommended foot landing position which is a landing position of the feet suitable for stabilizing motions of a gait of the user on the basis of detected motions of a gait of the user, the detected foot landing position, and dynamics; and
-output(ting) information indicating the determined recommended foot landing position to an information output device.
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of detect(ing) and determine(ing) can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and 
The additional elements recited include ‘an information output device’, ‘a motion detector’, and ‘a foot landing position detector’, ‘a determiner’, and ‘an output controller’ in claim 1 and ‘an information output device’ in claim 10, ‘a computer’ in claim 11, ‘an information output device’ in claim 12.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for detect(ing) and determine(ing) and output(ing) merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
detect(ing) and determine(ing) and output(ing). 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Examiner notes claim 6 provides additional elements that provide significantly more in particular the support device and ‘a support controller which guides the feet of the user to the recommended foot landing position through the support device.’.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaue (US 2015/0294481).
Regarding claim 1, Sakaue teaches a walking support system (Abstract) comprising:
an information output device (110); 
a motion detector (10) which detects a motion of a user (Paragraph 0074; ‘motion information acquiring unit 10 detects a motion of the person with the motion sensor, thereby generating the motion information’); 
a foot landing position detector which detect a landing position of the feet of the user (Paragraph 0074; Figure 2B includes feet); 
a determiner (1402; ‘determining unit’) which determines a recommended foot landing position which is a foot landing position for the feet suitable for stabilizing motions of a gait of the user on the basis of motions of a gait of the user detected by the motion detector, the foot landing position detected by the foot landing position detector, and dynamics (Paragraphs 0111; ‘the object person “name: A” steps forward with the right foot when going up the stairs and steps forward with the left foot when going down the stairs. The determining unit 1402 determines whether the motion of the object person “name: A” indicated by the motion information (skeletal information) acquired from the motion information storage unit 1301 by the acquiring unit 1401 satisfies the determination criterion.’; Further Paragraphs 0134-0136); and 
an output controller (1403; ‘output control unit’) which outputs information indicating the recommended foot landing position determined by the determiner to the information output device (Paragraph 0121-0122).
Regarding claim 9, Sakue teaches further comprising an operation receptor which receives an operation from the user, wherein the determiner switches display modes and determines the recommended foot landing position on the basis of details of an operation received by the operation receptor (Paragraph 0077; ‘displays a graphical user interface (GUI) used by an operator who operates the motion information processing apparatus 100 to input 
Regarding claim 10, Sakaue teaches a walking support method (Abstract; Paragraph 0002), using a computer (Paragraph 0076), comprising: 
detecting a motion of a user (Paragraph 0074; ‘motion information acquiring unit 10 detects a motion of the person with the motion sensor, thereby generating the motion information’); 
detecting a foot landing position of the user (Paragraph 0074; Figure 2B includes feet); 
determining a recommended foot landing position which is a landing position of the feet suitable for stabilizing motions of a gait of the user on the basis of detected motions of a gait of the user, the detected foot landing position, and dynamics (Paragraphs 0111; ‘the object person “name: A” steps forward with the right foot when going up the stairs and steps forward with the left foot when going down the stairs. The determining unit 1402 determines whether the motion of the object person “name: A” indicated by the motion information (skeletal information) acquired from the motion information storage unit 1301 by the acquiring unit 1401 satisfies the determination criterion.’; Further Paragraphs 0134-0136); and 
outputting information (1403; ‘output control unit’) indicating the determined recommended foot landing position to an information output device (110) (Paragraph 0121-0122).
Regarding claim 11, Sakaue teaches a non-transitory computer-readable storage medium that stores a walking support program to be executed by a computer (Abstract; Paragraph 0283) to perform at least: 
detecting a motion of a user (Paragraph 0074; ‘motion information acquiring unit 10 detects a motion of the person with the motion sensor, thereby generating the motion information’); 
detecting a foot landing position of the user (Paragraph 0074; Figure 2B includes feet);  

outputting information (1403; ‘output control unit’) indicating the determined recommended foot landing position to an information output device (110) (Paragraph 0121-0122).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue (US 2015/0294481) as applied to claim 1 above in view of Utsunomiya et al. (US 2015/0324637).
Regarding claim 4, Sakaue is silent on the determiner being done at a current time. Utsunomiya teaches wherein the determiner continuously determines a recommended foot landing position in the case of a foot landing at a current time (Paragraph 0246; done in real-time). It would have been obvious to one of ordinary skill in the art to have modified Sakaue with Utsunomiya because it allows for checking on an improvement status in daily life and to evaluate effects from training (Paragraph 0246 of Utsunomiya).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue (US 2015/0294481) as applied to claim 1 above in view of Hyde et al. (US 2017/0216125).
Regarding claim 5, Sakaue teaches wherein the determiner determines a recommended foot landing position (Paragraphs 0111; ‘the object person “name: A” steps forward with the right foot when going up the stairs and steps forward with the left foot when going down the stairs. The determining unit 1402 determines whether the motion of the object person “name: A” indicated by the motion information (skeletal information) acquired from the motion information storage unit 1301 by the acquiring unit 1401 satisfies the determination criterion.’; Further Paragraphs 0134-0136) but is silent on using a map or a neural network obtained according to deep learning. Hyde teaches using a neural network for with regards to analyzing gait to aid in walking (Paragraph 0140). It would have been obvious to one of ordinary skill in the art to have modified Sakaue with Hyde because Hyde teaches neural networks as being an algorithm for gait analysis that is known in the art (Paragraph 0140 of Hyde).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue (US 2015/0294481) as applied to claim 1 above in view of Konishi et al. (US 2017/0065849).
Regarding claim 6, Sakaue is silent on the support device. Konishi teaches further comprising: a support device (2) which supports motions of the feet of the user (Paragraph .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue (US 2015/0294481) as applied to claim 1 above in view of Almesfer et al. (US 2012/0172770).
Regarding claim 7, Sakaue is silent on the orientation detector. Almesfer teaches further comprising an orientation detector which detects orientations of the feet of the user with respect to a reference direction when the feet of the user have landed, wherein the determiner determines the recommended foot landing position such that a trajectory of a centroid of the body of the user is turned in response to orientations of the feet on the basis of the orientations detected by the orientation detector (Paragraph 0029). It would have been obvious to one of ordinary skill in the art to have modified Sakaue with Almesfer because it provides a stable walking aid that helps support the user (Paragraph 0006 of Almesfer).
Allowable Subject Matter
Claims 2-3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ashrafiuon et al. (US Patent No. 7190141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791